Citation Nr: 1719975	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-26 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation of tinea curis and cystic acne, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal.  Therefore, no questions of fact or law remain before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issue of an increased rating for tinea curis and cystic acne was developed for appellate consideration.  In May 2017, the Veteran withdrew his appeal.  


ORDER

The appeal for an increased evaluation of tinea curis and cystic acne, currently evaluated as 10 percent disabling, is dismissed.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


